ITEMID: 001-78522
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF TIKHONCHUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies, victim);Violation of Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1977 and lives in Nova Kakhovka, the Kherson region. He is a former employee of the State-controlled OJSC “Pivdenelektromash” (“the Company,” ВАТ “Південелектромаш”).
5. The background facts for the case are described in the case of Anatskiy v. Ukraine (no. 10558/03, §§ 5-8, 13 December 2005).
6. On 7 February 2001 the Nova Kakhovka Court (Новокаховський міський суд Херсонської області) ordered the Company to pay the applicant UAH 3,009 in salary arrears. This judgment became final.
7. According to the Government, the applicant never submitted the enforcement writ in respect of this judgment for enforcement.
8. The applicant presented a copy of the letter of the Nova Kakhovka Bailiffs' Service (“the Bailiffs,” Відділ Державної виконавчої служби Новокаховського міського управління юстиції) of 6 May 2005 advising him that the enforcement proceedings in respect of the judgment of 7 February 2001 had been instituted on 26 February 2002.
9. Additionally, the applicant presented a copy of the Bailiffs' decision of 1 July 2002, by which they returned him the enforcement writ in respect of the above judgment unenforced. In particular, the Bailiffs referred to the impossibility of the enforcement in view of the debtor's lack of funds, the pending bankruptcy proceedings against it and the holding of its assets in a tax lien.
10. The judgment of 7 February 2001 remains unenforced to the present day.
11. On 29 December 2002 the Nova Kakhovka Court ordered the Company to pay the applicant UAH 3,359 in salary arrears. This judgment became final and on 13 February 2003 the Bailiffs instituted enforcement proceedings in its respect.
12. The judgment of 29 December 2002 remains unenforced to the present day.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
